Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/117233 application originally filed December 10, 2020.
Claims 1-30, filed December 10, 2020, are pending and have been fully considered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 25-30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21-28 of prior U.S. Patent No. 10,889,772. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,889,772. Although the claims at issue are not identical, they are not patentably distinct from each other because an automated method of blending biodiesel into a distillate stream to achieve a target biodiesel content in claims 1 and 4-24 of the instant application overlaps in claimed subject matter, specifically disclosed in claims 1-18 of US Patent No. 10,889,772.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weathers et al. (US 2010/0039884) hereinafter “Weathers” in view of Huwyler et al. (US 2015/0053304).
Regarding Claim 1
	Weathers discloses in the abstract, a process for mixing separate fluid streams is provided. The process includes the steps of providing a first fluid stream and a second fluid stream having an adjustable flow rate and together forming an output stream, monitoring at least one predetermined characteristic of the output stream, and adjusting the flow rate of the second fluid stream according to a predetermined algorithm. The predetermined algorithm is dependent upon the at least one of the predetermined characteristics of the output stream. 
Weathers teaches a method of blending biodiesel into a distillate stream to achieve a target biodiesel content.  Weathers discloses in paragraphs 0009 and 0019, an inline biodiesel mixer having a flow stream of diesel fuel (distillate stream) for mixing with a stream of biodiesel fuel. Further, a control system for monitoring the flow of a first fluid stream and a second fluid stream forming one output stream according to a desired ratio between the first fluid stream and the second fluid stream, comparing the ratio, and adjusting the flow rate of either the first fluid stream or the second fluid stream depending on the difference between the actual ratio and the desired ratio. The first stream would be a flow of biodiesel, and the second stream would be a flow of petroleum based diesel (distillate). Further, the target biodiesel content would be the desired ratio between the biodiesel and the diesel fuel here.  Weathers teaches the process comprises:
a) 	providing a distillate stream having a distillate stream flow rate (see para [0043]; figures 1-4; the mixer 10 includes a variable flow diesel (distillate) path 12); 
b) 	providing a supply of biodiesel having a biodiesel stream flow rate in liquid communication with said distillate stream, separated from said distillate stream by a valve; and a central processing unit (see Para [0043], [0045], [0048]; figures 1-4; The mixer 10 includes a variable flow diesel (distillate) path 12 and a variable flow biodiesel path 14 fluidly connected with one another. The biodiesel fuel path 14 includes an inlet 22 connected with a biodiesel source. A valve 40 may also be provided within the biodiesel fuel path 14. As seen in figure 2, biodiesel path 14 goes via valve 40 (the valve 40 that is connected to inlet 22), and other elements, before the biodiesel path 14 and flow diesel (distillate) path 12 join to form the blend path 16. Further, a control system monitors the blend path 16 and the actual gallons of consumption in the diesel flow path 12 and the biodiesel flow path 14, and this control system can be thought as the central processing unit here.); 
c) 	providing a target biodiesel content for said distillate stream (para [0048], [0019]; figures 1-4; The control system is able to control the flow rate within either the diesel flow path 12 or the binr1iesel flow path 14 to reach preferred mixing ratios in the blend path 16. Here, the target biodiesel content would be the desired/preferred ratio between the biodiesel and the diesel fuel.); 
d) 	measuring an actual biodiesel content in said distillate stream downstream of said valve (see para [0019], [0013]-[0014], [0048]; figures 1-4; A control system for monitoring an actual ratio of the volume of the first fluid stream (distillate/diesel) and the second fluid stream 
(biodiesel) in the output stream. Further, compare the actual ratio to the desired ratio, and adjust the flow rate, Hence, monitoring would be measuring here. Further, as seen in figure 2, biodiesel path 14 goes via valve 40 (the valve 40 that is connected to inlet 22), and other elements, before the biodiesel path 14 and flow diesel (distillate) path 12 join to form the blend path 16 (output stream). Hence, monitoring the actual ratio would be downstream of valve 40. The actual biodiesel content would be the actual ratio between the biodiesel and the diesel fuel here. Please note the distillate stream after the valve, and when the two streams are joined, becomes the blend path 16 here.); 
e) 	transmitting said actual biodiesel content to said central processing unit (see para [0019], [0013]-[0014], [0048]; A control system (central processing unit) for monitoring an actual ratio of the volume of the first fluid stream (distillate/diesel) and the second fluid stream 
(biodiesel) in the output stream. The actual biodiesel content would be the actual ratio between the biodiesel and the diesel fuel here.): 
f) 	calculating in said central processing unit a target blending rate at which biodiesel can be blended into said distillate stream to achieve the target biodiesel content (para [0048]-(0050], (0011 ]; figures 1-5; A control system monitors the blend path 16 and the actual gallons of consumption in the diesel flow path 12 and the biodiesel flow path 14. The control system is able to control the flow rate within either the diesel flow path 12 or the biodiesel flow path 14 to reach preferred mixing ratios in the blend path 16. The control system has an algorithm to control the mixing rate of biodiesel within a diesel fuel stream of an inline biodiesel mixer. In calculating, the PIO algorithm monitors the control variable to adjust ratio psi to determine the error between desired ratio psi and actual ratio X. Stream beta presents the biodiesel fluid stream, flow path 14, and stream alpha represents the main fluid stream, in this instance diesel flow path 12.); 
g.)	and modulating to blend biodiesel into said distillate stream at said target blending rate (see para [0019], [0013]-[0014]; Compare the actual ratio to the desired ratio. Adjust the flow rate of either the first fluid stream (distillate/diesel) or the second fluid stream (biodiesel) depending on the difference between the actual ratio and the desired ratio.). 
However, Weathers does not teach that the method is an automated method; b) that the valve is a regulating valve that is under the control of a central processing unit; d) periodically measuring an actual biodiesel content in said distillate stream; and that the valve is a regulating valve; e) periodically transmitting said actual biodiesel content to said central processing unit; f) periodically calculating in said central processing unit a target blending rate; g) modulating said regulating valve. 
It is to be noted, Weathers discloses d) measuring an actual biodiesel content in said distillate stream, e) transmitting said actual biodiesel content to said central processing unit and f) calculating in said central processing unit a target blending rate (see para [0019], [0013]-[0014], [0048]-[0050]; figures 1-5; see also the discussion above).
Therefore, it would have been obvious to one ordinary skilled in the art to periodically do the aforementioned tasks, such as for example: d) periodically measuring an actual biodiesel content in said distillate stream; e) periodically transmitting said actual biodiesel content to said central processing unit; f) periodically calculating in said central processing unit a target blending rate; in order to monitor the actual ratio of the volume of the diesel/distillate stream and the biodiesel stream in the output stream, compare the actual ratio to the desired ratio, and adjust the flow rate of either the distillate/diesel stream or the biodiesel stream (see para 
[0019], [0013]-[0014]; depending on the reliability of the system; the desired accuracy, i.e. how close the values of the actual and the desired ratios need to be; and how fast the actual and the desired ratios change in time. 
Huwyler, on the other hand, teaches that the method is an automated method (see para [0009], a renewable fuel system that can automatically or manually configure the fuel system parameters of a vehicle to operate on a blend of traditional/alternative fuel ranging from 0-100%, where 0% blend is 100% traditional diesel and 100% blend is 100% alternative fuel.); 
b) that the valve is a regulating valve that is under the control of a central processing unit; and d) the valve is a regulating valve (see para [0051], [0054], [0048]; figure 7; Blending valve 116 to mix fuel from the renewable fuel tank 110 with fuel in the traditional diesel tank 112. The on-board ECU 32 (Electronic Control Unit) receives real time dynamic feedback from vehicle ECUs 108 and blends the alternative fuel 106 (biodiesel) in auxiliary tank 110 with traditional fuel 104 in traditional fuel tank 112 (such as diesel fuel) in a range of 0-100%. This blend ratio is adjusted at blend valve 116 based on upon predetermined fuel blend maps programmed into the software of on-board ECU 32. Here, ECU 32 can be thought as the central processing unit; and the blending valve can be thought as the regulating valve.); and g) modulating said regulating valve (see para [0054]; The blend ratio is adjusted at blend valve 116 based on upon predetermined fuel blend maps programmed into the software/database of on-board ECU 32.). 
Therefore, it would have been obvious to one ordinary skilled in the art to use an automated method, and modulate a regulating valve that is under the control of a central processing unit, as taught by Huwyler; with the method of blending biodiesel into a distillate stream to achieve a target biodiesel content, as taught by Weathers; because it is general knowledge that automated method can be of a convenience to a user.  All of these factors can affect the performance, combustion and emissions of the engine and are collectively represented by the comprehensive fuel characterization tables 210. 
Allowable Subject Matter
Claims 2-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-30 are allowed. The applied prior art, alone or in combination, fails to teach and/or suggest the specific automated method steps of claims 25-30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771